PER CURIAM.
The furnishing of the goods at an agreed price is conceded. Defendant’s wife testified that the linoleum, when laid, was defective. Plaintiff claimed that this dispute was settled at $3, leaving a balance of $69.38. Defendant did not testify, nor offer to return, but, on the contrary, kept the goods, so that in any event plain*666tiff would be entitled to recover their value upon a quantum meruit. It was error to dismiss the, complaint.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.